Citation Nr: 0210704	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to November 
1972, and from February 1974 to October 1990.

This case initially came to the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
hepatitis C.  The case was remanded to the RO in February 
2001 and returned to the Board in June 2002.

FINDING OF FACT

Hepatitis C was first clinically indicated many years after 
discharge from active duty and there is no competent medical 
evidence linking it to any incident of service.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This case was previously remanded for the RO to consider and 
comply with the Veterans Claims Assistance Act of 2000, 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); together with its 
implementing regulations published at 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  This law redefines the 
obligations of the VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The veteran was specifically informed of 
the notice and duty to assist provisions of the VCAA in 
correspondence dated in March 2001.  The veteran has not 
identified any pertinent information that might have some 
bearing on his claim.  He and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the claim.  Under the circumstances, the Board 
is of the opinion that a remand for further development would 
serve no useful purpose.  The VA has satisfied its duty to 
notify and to assist the veteran in this case, and further 
development and further expending of VA's resources is not 
warranted.  See Soyini v. Derwinski, 1Vet. App. 540, 546 
(1991).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

The veteran contends that he has hepatitis C for which was 
contracted as the result of exposure to contaminated blood 
during his service as a nurse.  The medical evidence is 
straightforward and basically uncontroverted.  The veteran 
served on active duty for 20 years.  His primary duty was 
that of a practical nurse including a practical nurse 
instructor and practical nurse supervisor.  He served in 
Vietnam, but does not claim nor does the record suggest that 
he served in combat.  He states that he first found he had 
been exposed to hepatitis when he went to donate blood in 
1998 and VA clinical test in October 1998 confirm that he has 
chronic hepatitis C.  The Board further notes that a medical 
history obtained as part of a VA compensation examination in 
January 1991 noted that he had had a blood transfusion when 
he was 14 years old.

He asserts that he was exposed to blood and needles without 
precautions that are commonplace for medical personnel today, 
and that he contracted hepatitis C as a result of such 
exposure during service.  He points out that screening for 
hepatitis C was not even available during his early service 
and was not performed on him at any time prior to his attempt 
to donate blood in 1998.  

At this point it remains utterly conjectural and unknowable 
as to when the veteran contracted hepatitis C.  He does not 
allege any specific incident led to contracting hepatitis C.  
The evidence simply identifies the first clinical evidence of 
hepatitis C in 1998, approximately 8 years after he separated 
from service.  Service connection may not be based on a 
resort to speculation or even remote possibility.  38 C.F.R. 
§ 3.102 (1999). See Davis v. West, 13 Vet. App. 178, 185 
(1999) (any medical nexus between the veteran's radiation 
exposure in service and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Bloom v. West, 12 Vet. App. 185, 
186-87 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition found too 
speculative to provide medical nexus evidence to well ground 
cause of death claim); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (evidence favorable to the veteran's claim that 
does little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure is insufficient to establish service connection).

Under these circumstance the Board must conclude that the 
evidence is not so evenly balanced as to warrant application 
of the benefit-of-the-doubt doctrine, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

ORDER

Service connection for hepatitis C is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

